Title: [Nicholas P. Trist] to James Madison, 1 June 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                            [June 1830?]
                            
                        
                        
                        
                        By a singular coincidence, just after your last note was recd. Elliott came into my office, from which the
                            cold reception I have made it a point to give him, had kept him more aloof than he was first disposed to me. He mentioned
                            that "partly on business, partly on pleasure" he was going to pay you a visit; I availed myself of the opportunity to say
                            that you were indisposed at present, which has induced him to postpone his visit. Mr Brent to whom I mentioned the
                            intended visit (and who is a very good tempered, lenient, easy man; who scarcely ever speaks harshly of any one) then
                            spoke of him as an utterly unprincipled Sycophant; and mentioned several facts which had come
                            under his own observation which supported the worst character that could be given of him. He is one of those creatures who
                            will do any thing for money; and withal, his impudent assurance is of the most outré character. Such is my opinion of the creature, that I would not consider any thing which
                            he wished to get into his hands, safe, while he was under the roof. In a word he is a printer-rascal, the very worst of all rascals; as my limited experience suffices to satisfy me.
                        
                            
                                
                            
                        
                    